DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Villeneuve (US 2017/0155225).
Regarding Claims 1, 5, and 7, Villeneuve discloses a light detection and ranging (LIDAR) signal processing apparatus and method [0012; 0065-70] comprising: a flight length deriving unit configured to derive a flight length of a first laser light emitted from a sensor of a vehicle [0052; 0061; 0071; 0079-80] , the emitted first laser light directed at an incline towards a road on which the vehicle is present [0059-60; 0063; 0071; 0073; 0187-91] ; a vertical inclination measurement unit configured to estimate a vertical inclination of the vehicle with respect to the road based on the flight length [0059-60; 0063; 0071; 0073; 0187-91]; a horizontal inclination measurement unit configured to estimate a horizontal inclination of the vehicle with respect to the road based on the flight length [0059-60; 0063; 0066; 0071-2; 0084; 0187-91; 0202] a reliability determination unit configured to determine reliability of information detected by the sensor based on the vertical inclination and the horizontal inclination of the vehicle [0051-; 0061-65; 0073; 0080; 0084;  0211-18] and a data processing unit configured to: process the detected information as valid data when the detected information is reliable, or process the detected information as invalid data or output a warning message when the detected information is not reliable [0071-75; 0078-80; 0082-84; 0211-18].
Regarding Claims 2 and 8, Villeneuve also discloses wherein the flight length deriving unit is configured to calculate a Time of Flight (TOF) using a reflection light received from a first position on the road in response to the first laser light emitted toward the road so as to be inclined at a first angle with respect to a height direction of the vehicle, and configured to derive the flight length of the first laser light using the calculated TOF [0059-65; 0071-5; 0080-84 ; 0187-91].
Regarding Claim 6, Villeneuve also discloses wherein the sensor comprises: a plurality of laser diodes installed in the vehicle and configured to emit beams of laser light of various channels at various angles; and a plurality of photodiodes configured to receive the beams of the laser light in various channels for each laser diode [0056; 0061-65; 0071-75; 0080-84; 0130].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve (US 2017/0155225), as applied to claims 1 and 7 above, and further in view of Chiu (US 2019/0051056).
Regarding Claims 3, 9, and 10, Villeneuve implies but does not explicitly teach  wherein the vertical inclination measurement unit is configured to: calculate an actual vertical inclination based on the derived flight length of the first laser light and a mounted height of the sensor of the vehicle [0059-60; 0063; 0071; 0073; 0187-91], and estimate the vertical inclination of the vehicle by subtracting the actual inclination from an ideal vertical inclination [0059-60; 0063; 0071; 0073; 0187-91], and wherein the horizontal inclination measurement unit is configured to: determine whether left and right reference patterns of the first laser light are within an error tolerance range [0059-60; 0063; 0071; 0073; 0187-91], calculate an actual horizontal inclination from an ideal horizontal inclination when the left and right reference patterns are within the error tolerance range, and estimate the horizontal inclination of the vehicle by subtracting the actual horizontal inclination from the ideal horizontal inclination [0059-60; 0063; 0071; 0073; 0187-91]. Chiu teaches wherein the vertical inclination measurement unit is configured to: calculate an actual vertical inclination based on the derived flight length of the first laser light and a mounted height of the sensor of the vehicle [0074; 0077-79;  0084-86; 0089; 0096-99], and estimate the vertical inclination of the vehicle by subtracting the actual inclination from an ideal vertical inclination [0074; 0077-79;  0084-86; 0089; 0096-99], and wherein the horizontal inclination measurement unit is configured to: determine whether left and right reference patterns of the first laser light are within an error tolerance range [0074; 0077-79;  0084-86; 0089; 0096-99], calculate an actual horizontal inclination from an ideal horizontal inclination when the left and right reference patterns are within the error tolerance range, and estimate the horizontal inclination of the vehicle by subtracting the actual horizontal inclination from the ideal horizontal inclination [0074; 0077-79;  0084-86; 0089; 0096-99]. It would have been obvious to modify the system and method of Villeneuve to calculate a horizontal and vertical inclination of a vehicle by measuring errors and a compensation mechanism to assist in user control of the vehicle or to avoid collision with objects on the road. 
Regarding Claims 4 and 11, Villeneuve implies but does not explicitly teach  wherein the reliability determination unit is configured to determine the detected information by the sensor as being reliable when the vertical inclination and the horizontal inclination of the vehicle are within a normal range based on an ideal number measured in a state where the vehicle and the road are both parallel to each other [0059-60; 0063; 0071; 0073; 0187-91]. Chiu teaches wherein the reliability determination unit is configured to determine the detected information by the sensor as being reliable when the vertical inclination and the horizontal inclination of the vehicle are within a normal range based on an ideal number measured in a state where the vehicle and the road are both parallel to each other [0074; 0077-79;  0084-86; 0089; 0096-99]. It would have been obvious to modify the system and method of Villeneuve to calculate a horizontal and vertical inclination of a vehicle by measuring errors and a compensation mechanism to assist in user control of the vehicle or to avoid collision with objects on the road.

Claim(s) 3-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve (US 2017/0155225), as applied to claims 1 and 7 above, and further in view of Buchanan (US 2004/0178945).
Regarding Claims 3, 9, and 10, Villeneuve implies but does not explicitly teach  wherein the vertical inclination measurement unit is configured to: calculate an actual vertical inclination based on the derived flight length of the first laser light and a mounted height of the sensor of the vehicle [0059-60; 0063; 0071; 0073; 0187-91], and estimate the vertical inclination of the vehicle by subtracting the actual inclination from an ideal vertical inclination [0059-60; 0063; 0071; 0073; 0187-91], and wherein the horizontal inclination measurement unit is configured to: determine whether left and right reference patterns of the first laser light are within an error tolerance range [0059-60; 0063; 0071; 0073; 0187-91], calculate an actual horizontal inclination from an ideal horizontal inclination when the left and right reference patterns are within the error tolerance range, and estimate the horizontal inclination of the vehicle by subtracting the actual horizontal inclination from the ideal horizontal inclination [0059-60; 0063; 0071; 0073; 0187-91]. Buchanan teaches wherein the vertical inclination measurement unit is configured to: calculate an actual vertical inclination based on the derived flight length of the first laser light and a mounted height of the sensor of the vehicle [0017; 0037-9; 0045-51; 0067-69; 0073-75; 0079-85]  and estimate the vertical inclination of the vehicle by subtracting the actual inclination from an ideal vertical inclination [0017; 0037-9; 0045-51; 0067-69; 0073-75; 0079-85], and wherein the horizontal inclination measurement unit is configured to: determine whether left and right reference patterns of the first laser light are within an error tolerance range [0017; 0037-9; 0045-51; 0067-69; 0073-75; 0079-85], calculate an actual horizontal inclination from an ideal horizontal inclination when the left and right reference patterns are within the error tolerance range, and estimate the horizontal inclination of the vehicle by subtracting the actual horizontal inclination from the ideal horizontal inclination [0017; 0037-9; 0045-51; 0067-69; 0073-75; 0079-85]. It would have been obvious to modify the system and method of Villeneuve to calculate a horizontal and vertical inclination of a vehicle by measuring errors and a compensation mechanism to assist in user control of the vehicle or to avoid collision with objects on the road. 
Regarding Claims 4 and 11, Villeneuve implies but does not explicitly teach  wherein the reliability determination unit is configured to determine the detected information by the sensor as being reliable when the vertical inclination and the horizontal inclination of the vehicle are within a normal range based on an ideal number measured in a state where the vehicle and the road are both parallel to each other [0059-60; 0063; 0071; 0073; 0187-91]. Buchanan teaches wherein the reliability determination unit is configured to determine the detected information by the sensor as being reliable when the vertical inclination and the horizontal inclination of the vehicle are within a normal range based on an ideal number measured in a state where the vehicle and the road are both parallel to each other [0017; 0037-9; 0045-51; 0067-69; 0073-75; 0079-85]. It would have been obvious to modify the system and method of Villeneuve to calculate a horizontal and vertical inclination of a vehicle by measuring errors and a compensation mechanism to assist in user control of the vehicle or to avoid collision with objects on the road.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645